DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claim 5, 12, 19 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not specify how much grayscale values of pixels of the first set of pixels in the grayscale values is defined as “essentially” consisting of grayscale values of pixels of the first set of pixels. For compact prosecution, Examiner interprets as consisting of grayscale values of pixels of the first set of pixels. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-9, 12, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2019/0130533 A1) in view of Arsenault et al. (US 2005/0157939 A1).
Regarding claim 1, Ouyang teaches:
A method to render an image, comprising: 
obtaining two-dimensional image information of the image including a target and a scene; ([FIG. 1 step 101 and 102 teaches how to obtain a primary image.,”)
obtaining depth information associated with a first set of pixels and a second set of pixels of the image, wherein the first set of pixels correspond to the target and the second set of pixels correspond to the scene; ([0029] “At block 103, depth information of the primary image is obtained based on the primary image and the secondary image.”[0038] teaches the image pixels have depth. A first set of pixels corresponds to foreground pixels and A second set of pixels corresponds to background pixels, “In an embodiment, after obtaining depth information of the primary image, a background region and a foreground region are identified on the primary image based on the depth information. For example, whether one object on the primary image belongs to foreground region or background region is determined according to depth information of the object in the primary image.” [0041], “The depth information of the primary image includes first depth information for the foreground region and second depth information for the background region.”)
determining whether depth information associated with a pixel of the first set of pixels or the second set of pixels is within a predetermined range; in response to the depth information associated with the pixel being in the predetermined range, associating a first depth index with the pixel, in response to the depth information associated with the pixel not being in the predetermined range, associating a second depth index with the pixel; ([0038] teaches if an pixel’s depth is small, associate it with foreground, otherwise associate it with background, “Generally, the depth information of one object indicates that the object is determined to belong to the foreground region, when a depth value for the object is small as the object closes to the plane where the primary and secondary cameras are located. Otherwise, the object may be determined to belong to the background region.” Small corresponds to within a certain value.) and 
calculating a weighted average picture level of the image based on …, the first depth index and/or the second depth index; ([0039]-[0041], “In an embodiment, the blurring process may be performed on the background region to obtain the target image. Thus, in the target image, the foreground region is prominent and the background region is blurry, such that the imaging effect for a focal area of the foreground region becomes better and more prominent. [0040] Based on the depth information of the primary image, the blurring process may be performed on the background region of the primary in the following manners. [0041] The depth information of the primary image includes first depth information for the foreground region and second depth information for the background region. In an embodiment, the first depth information for the foreground region and second depth information for the background region are obtained according to the depth information of the primary image and a focal region. A blurring level is calculated based on the first depth information and the second depth information, and then the blurring process with the blurring level is performed on the background region. Thus, different blurring processes with different blurring level may be performed according to different depth information, making the blurry image be more natural and have hierarchical sense.”) and 
rendering the image based on the weighted average picture level.([0041], “Thus, different blurring processes with different blurring level may be performed according to different depth information, making the blurry image be more natural and have hierarchical sense.”)
However, Ouyang does not explicitly, but Arsenault teaches:
calculating a weighted average picture level of the image based on grayscale values of pixels of the image, ([0061]-[0062], “As noted above, the preferred blurring means is 2-D Gaussian smoothing means. Since the raw grayscale image comprises a collection of discrete pixels, the program means produces a discrete approximation to the Gaussian function before performing any convolution operations. Theoretically, a Gaussian distribution is non-zero everywhere, and thus a program would require an infinitely large convolution kernel. The preferred kernel of the present invention utilizes a 105.times.105 cell array having a standard deviation of 15. The chosen standard deviation of the Gaussian distribution determines the degree of blurring; larger standard deviation Gaussian distributions require larger convolution kernels in order to accurately represent the raw image. The 2-D Gaussian convolution can be performed by first convolving with a 1-D Gaussian in the x direction, and then convolving with another 1-D Gaussian in the y direction. Because a Gaussian convolution outputs a `weighted average` of each pixel's neighborhood, with the average weighted more towards the value of the central pixels, a Gaussian convolution provides gentler smoothing and preserves edges better than many other similarly sized filters.”)
Ouyang teaches blurring level is calculated based on depth value. Arsenault further teaches the using a specific Gaussian function to blur image, and the Gaussian blurring level is further decided based on the pixels value. Gaussian function provides a gentler smoothing and preserves edges better than many other similarly sized filters. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Ouyang with specific teachings of Arsenault to use a specific Gaussian blurring function considering the pixels values of the image and the depth values of images. The benefit would be to generate an image with high image quality.

Regarding claim 2, Ouyang in view of Arsenault teaches:
The method of claim 1, further comprising determining whether all pixels of the image are associated with the first depth index or the second depth index.( Ouyang FIG. 1, [0041], “The depth information of the primary image includes first depth information for the foreground region and second depth information for the background region. In an embodiment, the first depth information for the foreground region and second depth information for the background region are obtained according to the depth information of the primary image and a focal region.”)

Regarding claim 3, Ouyang in view of Arsenault teaches:
The method of claim 2, wherein calculating the weighted average picture level comprises calculating the weighted average picture level based on grayscale values of all pixels in response to that all pixels of the image are associated with the first depth index or the second depth index.( Ouyang  teaches the pixels of the image are associated with foreground and background region. Arsenault teaches the blurring level are based on the whole raw image, ([0061]-[0062], “As noted above, the preferred blurring means is 2-D Gaussian smoothing means. Since the raw grayscale image comprises a collection of discrete pixels, the program means produces a discrete approximation to the Gaussian function before performing any convolution operations. Theoretically, a Gaussian distribution is non-zero everywhere, and thus a program would require an infinitely large convolution kernel. The preferred kernel of the present invention utilizes a 105.times.105 cell array having a standard deviation of 15. The chosen standard deviation of the Gaussian distribution determines the degree of blurring; larger standard deviation Gaussian distributions require larger convolution kernels in order to accurately represent the raw image.” The combination of claim 1 is incorporated here.)

Regarding claim 5, Ouyang in view of Arsenault teaches:
The method of claim 1, wherein the grayscale values essentially consist of grayscale values of pixels of the first set of pixels. (Ouyang  teaches the pixels of the image are associated with foreground and background region. Arsenault teaches the image is grayscale image and considering all the grayscale pixels. The combination of claim 1 is incorporated here)

Regarding claim 8, Ouyang in view of Arsenault teaches:
A non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computing system, causes the processor (Ouyang [0112], “The sequence table of executable instructions can be embodied in any computer-readable medium for an instruction execution system, an apparatus, or a device (e.g., computer-based system, a system having a processor, or an instruction execution system, an apparatus, or a device to access the instructions and execute the instructions)”) The rest of claim 8 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

	Claims 9-10, 12 recite similar limitations of claim 2-3, 5 respectively, thus are rejected using the same rejection rationale respectively. 

Regarding claim 15, Ouyang in view of Arsenault teaches:
An apparatus configured to render an image, comprising: a processor; and a non-transitory computer-readable storage medium storing instructions, which in response to execution by the processor, cause the processor to(Ouyang [0112], “The sequence table of executable instructions can be embodied in any computer-readable medium for an instruction execution system, an apparatus, or a device (e.g., computer-based system, a system having a processor, or an instruction execution system, an apparatus, or a device to access the instructions and execute the instructions)”) The rest of claim 15 recites similar limitations of claim 1, thus are rejected using the same rejection rationale.

Claims 16-17, 19 recite similar limitations of claim 2-3, 5 respectively, thus are rejected using the same rejection rationale respectively. 

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of Arsenault and further in view of An et al. (US 2014/0035902 A1).
Regarding claim 4, Ouyang in view of Arsenault teaches:
The method of claim 1, wherein the first depth index is associated with a pixel of the first set of pixels, the second depth index is associated with a pixel of the second set of pixels. (Ouyang teaches first set pixel is associated with foreground and the second set of pixel is associated with the background as explained in claim 1.)
However, Ouyang in view of Arsenault does not, but An teaches:
the first depth index is greater than the second depth index ([0036]: “A depth map is extracted by 3D image data analysis. Any depth map extraction algorithm may be used as long as it is well-known. In the depth map, a depth value of data of each pixel of a 3D image is represented by a grayscale. The depth value can be modulated by changing the grayscale in the depth map. In the present invention, 1 screen (or scene) is separated into a foreground area and a background area for each frame period based on grayscales of the depth map. Depth values of the foreground area are grayscales which belong mainly to a white grayscale portion in the depth map. The depth values of the white grayscale portion comprise a white grayscale, which is the maximum grayscale value, and bright grayscales near the white grayscale. Depth values of the background area are grayscales which belong mainly to a black grayscale portion in the depth map. The black grayscale portion comprises a black grayscale, which is the lowest grayscale value, and dark grayscales near the black grayscale. The region of interest belongs mainly to the foreground area. In the depth map, a gray grayscale portion comprises depth values of the image which consist of grayscale values between the white grayscale portion and the black grayscale portion. The gray grayscale portion corresponds to depth values between the foreground area and the background area.”)
Ouyang in view of Arsenault teaches pixels depth are associated with foreground and background, but does not teach how to represent the depth. An teaches using grayscale to represents the depth level of foreground (e.g. white and background (e.g. black). White has the maximum grayscale value.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Ouyang in view of Arsenault with the specific teachings of An to use grayscale to represent different part of pixels, which provide an easy implemented way to differentiate foreground and background image.  

Claims 11, 18 recite similar limitations of claim 4, thus are rejected using the same rejection rationale. 

Allowable Subject Matter
Claims 6-7, 13-14, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references along or in combination teaches the limitations of “determining whether a number of the first set of pixels and the second set of pixels having changed grayscale values exceeds a predetermined number.” Recited in claim 6 and similarly recited in claim 13, 20. Claims 7, 14, 21 are objected for the dependency on claims 6, 13, 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611